DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  
Response to Arguments
Applicant’s arguments, filed 4/15/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claim 18 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 4/15/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claim 20 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “the third and fourth stitch path”, which should be “the third and the fourth stitch path”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 10-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2007/0010874 A1).
Regarding Claim 1, Sun teaches a stent graft expandable from a radially-collapsed configuration to a radially-expanded position (e.g. Figure 3, [0008], [0012]; claim 1), the stent graft comprising: 
a main body defining a single lumen extending along a main longitudinal axis and having a proximal end and a distal end (e.g. annotated Figure 3 below), wherein the distal end defines a location in which the main body branches into a first leg and a second leg (e.g. annotated Figure 3 below); and 
a plurality of stitches coupling the main body to the first leg (e.g. Figure 3), the plurality of stitches forming a stitch path that extends in a direction oblique with respect to a longitudinal axis passing through a location where the first and second legs meet (e.g. annotated Figure 3 below, Angle B) when the stent graft is in a preinstalled configuration prior to insertion into a body of a patient (e.g. [0026]).


    PNG
    media_image1.png
    736
    526
    media_image1.png
    Greyscale

Annotated Figure 3, Sun

	Regarding Claim 2, there is a second plurality of stitches coupling the main body to the second leg (e.g. Figure 3, line where label #22 is located), the second plurality of stitches forming a second stitch path, at least a portion of which being oblique to the first stitch path (e.g. annotated Figure 3 above).
	Regarding Claim 3, the second stitch path is perpendicular to the main longitudinal axis when the stent graft is in the preinstalled configuration (e.g. annotated Figure 3 above, Angle A).
Claim 4, the first leg has a proximal end connected to the distal end of the main body, and the first leg has an opposing distal end, wherein the stent graft further includes a tributary leg connected to the distal end of the first leg (e.g. Figure 3, #24).
	Regarding Claim 5, there is a second plurality of stitches connecting the distal end of the first leg to the tributary leg (e.g. claims 1, 9), the second plurality of stitches extending along a second stitch path that is oriented at an acute angle relative to the main longitudinal axis of the main body (e.g. pattern of claim 9, seen in e.g. Figure 8).


	Regarding Claim 10, Sun teaches a stent graft (discussed supra for claim 1) comprising: 
a main body extending along a main longitudinal axis and having a proximal end and a distal end (discussed supra for claim 1);
a first leg attached to the distal end of the main body along a first seam that extends along a first seam path (here the first leg is “2nd leg” in annotated Figure 3 above); and 
a second leg attached to the distal end of the main body along a second seam that is continuous with the first seam and extends along a second seam path (here the second leg is “1st leg” in annotated Figure 3 above), 
wherein the first seam path is oblique relative to the second seam path when the stent graft is in a preinstalled configuration prior to insertion into a body of a patient (e.g. annotated Figure 3 above, Angle B), and wherein the first seam path is oblique with respect to a longitudinal axis passing through a location where the first leg and the second leg meet (discussed supra for claim 1).

Regarding Claim 11, the second seam path extends perpendicular to the main longitudinal axis (e.g. annotated Figure 3 above, horizontal, as shown, seam), and the first seam path extends at an acute angle relative to the main longitudinal axis (e.g. annotated Figure 3 above, Angle A).
Regarding Claim 16, the first leg is wider than the second leg (e.g. annotated Figure 3 above, here the “2nd leg” is the first leg).


Regarding Claim 17, Sun teaches a stent graft (discussed supra) comprising: 
a main body extending along a longitudinal axis when the stent graft is in a preinstalled configuration prior to insertion into a body of a patient, the main body having an axial end (e.g. annotated Figure 3 above, the preinstalled configuration being that in which a surgeon hold the stent such that the legs both extend axially along the longitudinal axis); 
a first leg extending axially from the axial end in a direction parallel to the longitudinal axis (discussed supra; here the first leg is that of claim 10); 
a second leg extending axially from the axial end in a direction parallel to the longitudinal axis (discussed supra; here the second leg is that of claim 10), 
the second leg being narrower than the first leg (e.g. Figure 3); and 
a plurality of stitches coupling the main body to the first leg, the plurality of stitches forming a stitch path that extends in a direction oblique to the longitudinal axis with respect to a longitudinal axis passing through a location where the first leg and the second leg meet (discussed supra for claims 1, 10).
Regarding Claim 18, there is a second plurality of stitches coupling the main body to the second leg, the second plurality of stitches forming a second stitch path that extends in a direction that is oblique relative to the first stitch path (discussed supra for claims 1-2, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-9 and 12-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun (US 2007/0010874 A1) as discussed supra, alone.
Regarding Claim 6, Sun discloses the invention substantially as claimed but fails to teach there is a second tributary leg connected to the distal end of the first leg, and a third plurality of stitches connecting the distal end of the first leg to the second tributary leg.
Sun teaches in the embodiments of Figures 6-7, each of two legs attached to the main body having additional tributary legs and tributary leg connection by suturing in Figure 8.  
Each embodiment of Sun are concerned with the same field of endeavor as the claimed invention, namely branched stent-grafts. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sun’s Figure 3/claim 1 stent-graft such that there is a second tributary leg connected to the distal end of the first leg, and a third plurality of stitches connecting the distal end of the first leg to the second tributary leg as taught in additional embodiments of Sun as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143). 
	Regarding Claim 7, the third plurality of stitches extend along a third stitch axis that is oriented at an angle relative to the second stitch axis (e.g. Figure 8, stitches; as the legs are at an angle to one another, so are the stitch paths).

	Regarding Claims 8-9, Sun discloses the invention substantially as claimed but fails to teach the acute angle is in a range between 80 to 85 degrees.

	
Regarding Claim 12, Sun discloses the invention substantially as claimed but fails to teach the angle between the first seam path and the second seam path is between 5-20 degrees.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sun such that the angle between the first seam path and the second seam path is between 5-20 degrees as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

Regarding Claim 13, Sun discloses the invention substantially as claimed but fails to teach the first leg has a proximal end connected to the distal end of the main body, and the first leg has an opposing distal end, wherein the stent graft further includes a tributary leg connected to the distal end of the first leg.
Sun teaches in the embodiments of Figures 6-7, each of two legs attached to the main body having additional tributary legs and tributary leg connection by suturing in Figure 8.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sun’s Figure 3/claim 1 stent-graft such that the first leg has a proximal end connected to the distal end of the main body, and the first leg has an opposing distal end, wherein the stent graft further includes a tributary leg connected to the distal end of the first leg as taught in additional embodiments of Sun as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143). 

Regarding Claim 14, there is a third seam connecting the distal end of the first leg to the tributary leg, the third seam extending along a third seam path that is oriented at an acute angle relative to the main longitudinal axis of the main body (e.g. Figure 8, stitches; as the legs are at an angle to one another, so are the stitch paths).
Regarding Claim 15, there is a second tributary leg connected to the distal end of the first leg by a fourth seam that extends along a fourth seam path angled relative to the third seam path (discussed supra for claim 13).


Regarding Claim 19, the first leg includes an axial end, and wherein the stent graft further includes first and second tributary legs extending from the axial end of the first leg.

Each embodiment of Sun are concerned with the same field of endeavor as the claimed invention, namely branched stent-grafts. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sun’s Figure 3/claim 1 stent-graft such that the first leg includes an axial end, and wherein the stent graft further includes first and second tributary legs extending from the axial end of the first leg as taught in additional embodiments of Sun as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143). 

Regarding Claim 20, the first tributary leg is coupled to the first leg via a third plurality of stitches that form a third stitch path, that extends along a third stitch path (discussed supra for claim 19’s combination), wherein the second tributary leg is coupled to the first leg via a fourth plurality of stitches that form a fourth stitch path, that extends along a fourth stitch path (discussed supra for claim 19’s combination), and wherein the third stitch path and fourth stitch path are angled relative to each other (in the configuration in e.g. Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/15/2021